Citation Nr: 0821602	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  03-32 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for 
penetrating crushing injuries to the abdomen, muscle group 
XIX.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a crushing injury with resection of colon and 
appendectomy.

4.  Entitlement to a rating in excess of 20 percent for 
residuals, first lumbar vertebra fracture with injury to 
muscle group II.

5.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to June 
1974.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2004, the veteran testified at a Board hearing at the RO in 
Cleveland, Ohio; the transcript is of record.  The matter was 
remanded in January 2005.

In the January 2005 Remand, the Board referred new service 
connection claims for cervical spine, hernia, bladder and 
hemorrhoid disabilities, some of which are being claimed on a 
secondary basis.  To date, such claims have not been 
acknowledged or adjudicated by the RO.  The claims of service 
connection for cervical spine, hernia, bladder and hemorrhoid 
disabilities, are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  For the entire appeal period, the veteran's PTSD has been 
productive of occupational and social impairment, with 
deficiencies in most areas, such as family relations, 
judgment, thinking and mood, due to such symptoms as suicidal 
ideation, impaired impulse control, difficulty in adapting to 
stressful circumstances, and the inability to establish and 
maintain effective relationships.

2.  The veteran's service-connected disabilities preclude 
substantially gainful employment.

3.  In May 2008, prior to the promulgation of a decision in 
the appeal, the appellant withdrew his appeal of the issues 
of entitlement to a rating in excess of 70 percent for PTSD; 
entitlement to a rating in excess of 30 percent for 
penetrating crushing injuries to the abdomen, muscle group 
XIX; entitlement to a rating in excess of 20 percent for 
residuals of a crushing injury with resection of colon and 
appendectomy; and, entitlement to a rating in excess of 20 
percent for residuals, first lumbar vertebra fracture with 
injury to muscle group II.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 70 percent 
(but no higher) for PTSD, from October 16, 2001, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (2007).

2.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities have been met effective 
October 16, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2007).

3.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of entitlement to a 
rating in excess of 70 percent for PTSD; entitlement to a 
rating in excess of 30 percent for penetrating crushing 
injuries to the abdomen, muscle group XIX; entitlement to a 
rating in excess of 20 percent for residuals of a crushing 
injury with resection of colon and appendectomy; and, 
entitlement to a rating in excess of 20 percent for 
residuals, first lumbar vertebra fracture with injury to 
muscle group II.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the grant of a TDIU, and grant of a 70 percent disability 
rating for PTSD effective the date of claim, no further 
discussion of VCAA is necessary at this point.  Any notice 
deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), constitutes harmless error (see Bernard v. Brown, 
4 Vet. App. 384, 394 (1993)), as section 5103(a) notice 
provisions have been satisfied, and if the veteran so 
chooses, he will have an opportunity to initiate the 
appellate process again should he disagree with the effective 
dates assigned to the award.  Then, more detailed obligations 
arise, the requirements of which are set forth in sections 
7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  

PTSD

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Turning to the rating criteria for PTSD, the Board first 
observes that the symptoms listed in VA's general rating 
formula for mental disorders is not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.

For purposes of considering the evidence in connection with 
the PTSD issue, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) ("DSM-IV") (100 representing superior functioning 
in a wide range of activities and no psychiatric symptoms).  
See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF scored of 
31-40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

The Board notes that a November 2002 rating decision granted 
entitlement to service connection for PTSD, and a 30 percent 
disability rating was assigned effective October 16, 2001.  
The veteran perfected an appeal with regard to the disability 
rating assigned.  A December 2007 rating decision assigned a 
70 percent disability rating, effective May 31, 2005.  As 
will be discussed in detail below, in consideration of the VA 
examinations of record, the Board has determined that a 70 
percent disability rating is warranted effective October 16, 
2001, the date of the initial claim of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Subsequent to his claim of service connection for PTSD, the 
veteran underwent a VA examination in September 2002.  On 
mental status examination, he was serious and sat calmly and 
quietly throughout the evaluation.  Upon recounting the 
effects of in-service injuries, he became tearful and 
appeared to be in significant distress.  He reported serious 
problems with depression.  He reported appetite problems and 
diarrhea.  He reported a low energy level, frequent crying 
spells, and a sense of anhedonia in which he is not able to 
enjoy activities.  He reported problems with irritability and 
has temper outbursts.  He reported a low self-esteem and 
problems with concentration.  He denied any present suicidal 
thoughts, but had made four suicide attempts in the past by 
attempting to overdose.  The examiner diagnosed major 
depression and PTSD.  The Axis IV diagnosis was social 
isolation, lack of employment and severe medical symptoms.  
The examiner assigned a GAF score of 45 due to severe 
impairment in mood and daily functioning.  The examiner 
opined that the veteran suffers from a severe depression as 
well as a partially treated PTSD, directly related to trauma 
sustained in service.  

At the May 2005 VA examination, upon which the RO assigned a 
70 percent disability rating, the examiner noted ongoing re-
experiencing, avoidant and arousal symptoms with severe 
depression, feelings of hopelessness, isolation and anxiety.  
The examiner assigned a GAF score of 35 due to severe 
isolation, impairment in daily functioning and mood.  

In light of the September 2002 mental status examination 
findings and the GAF score of 45, indicative of serious 
symptoms or serious impairment in social and occupational 
functioning, review of VA outpatient treatment records, and 
resolving the benefit of the doubt in favor of the veteran, 
the Board has concluded that the veteran's PTSD warrants a 70 
percent disability rating from October 16, 2001, the entire 
period of the appeal.  See Fenderson, supra.  As will be 
discussed in detail below, the veteran indicated his desire 
to withdraw his claim of entitlement to a disability rating 
in excess of 70 percent for PTSD, if a TDIU was granted.  In 
light of the grant of a TDIU in this decision discussed 
below, the Board does not have jurisdiction to consider 
entitlement to a disability rating in excess of 70 percent.  
Thus, the grant of a 70 percent disability, effective October 
16, 2001, the date of initial claim, constitutes a full award 
of the benefit sought on appeal.  See Grantham v. Brown, 114 
F. 3d 1156, 1158 (Fed. Cir. 1997).

TDIU

The Board recognizes that the RO has yet to adjudicate the 
veteran's claim of entitlement to a TDIU.  The Board referred 
the veteran's June 2003, February 2004, and September 2004 
claims for a TDIU to the RO in the January 2005 Remand; 
however, such claim was never adjudicated by the RO.  The 
veteran again claimed entitlement to a TDIU in a May 2008 
submission.  When the record contains evidence of potential 
entitlement to a total disability rating based on individual 
unemployability (TDIU), that evidence becomes an inferred 
claim that must be adjudicated.  Norris v. West, 12 Vet. App. 
413 (1999); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (Once a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) is met and the VA must 
consider total disability based on individual 
unemployability).  A TDIU claim is an alternate way to obtain 
a total disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  In VAOPGCPRPEC 6-96, VA General 
Counsel held that when the issue of entitlement to an 
extraschedular rating or a TDIU rating for a particular 
service-connected disability or disabilities is raised in 
connection with a claim for an increased rating for such 
disability or disabilities, the Board would have jurisdiction 
to consider that issue.  Thus, the Board has accepted 
jurisdiction of such claim for a TDIU, and a merits analysis 
follows.

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

In light of the Board's finding that a 70 percent disability 
rating is warranted for PTSD effective October 16, 2001, the 
veteran' service-connected disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16(a) from such date.  
Specifically, he has a disability ratable at 40 percent or 
more, PTSD is rated 70 percent disabling, and his additional 
disabilities result in a combined rating of 90 percent, 
effective October 16, 2001.  Likewise, the objective evidence 
establishes that the veteran is unable to secure or follow a 
substantially gainful occupation, effective October 16, 2001.  

At the time of the September 2002 VA examination, the veteran 
reported employment until November 2001 when the company he 
was employed with closed and he was laid off.  Since that 
time, he reported unemployment and indicated that he had been 
unsuccessful in obtaining another job.  He reported that 
while working, he had missed quite a bit of work due to his 
disabilities, but his company had continued to allow him to 
work prior to being laid off.  At the May 2005 VA examination 
to assess the severity of his PTSD, the examiner opined that 
the veteran's symptomatology to include re-experiencing, 
avoidant and arousal symptoms with severe depression, 
feelings of hopelessness, isolation and anxiety, had 
contributed to difficulty sustaining employment.  

In light of the fact that the veteran's service-connected 
disabilities meet the criteria for a TDIU effective October 
16, 2001, and in light of the fact that the objective medical 
evidence reflects that the veteran's PTSD has contributed to 
difficulty in sustaining employment, and affording the 
veteran the benefit of the doubt, the Board finds that a 
total rating based on individual employability due to 
service-connected disabilities is warranted.  38 U.S.C.A. 
§ 5107(b).

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In correspondence from the veteran received by the Board in 
May 2008, the veteran indicated his desire to withdraw his 
appeal with regard to all issues, specifically entitlement to 
a rating in excess of 70 percent for PTSD; entitlement to a 
rating in excess of 30 percent for penetrating crushing 
injuries to the abdomen, muscle group XIX; entitlement to a 
rating in excess of 20 percent for residuals of a crushing 
injury with resection of colon and appendectomy; and, 
entitlement to a rating in excess of 20 percent for 
residuals, first lumbar vertebra fracture with injury to 
muscle group II, contingent upon an award of a TDIU.  In 
light of the Board's grant of a TDIU in this decision, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal on this 
matter, and the issues of entitlement to a rating in excess 
of 70 percent for PTSD; entitlement to a rating in excess of 
30 percent for penetrating crushing injuries to the abdomen, 
muscle group XIX; entitlement to a rating in excess of 20 
percent for residuals of a crushing injury with resection of 
colon and appendectomy; and, entitlement to a rating in 
excess of 20 percent for residuals, first lumbar vertebra 
fracture with injury to muscle group II are dismissed.




ORDER

Entitlement to a disability rating of 70 percent for PTSD, 
effective from October 16, 2001, is warranted.  Entitlement 
to a TDIU, effective October 16, 2001, is warranted.  To this 
extent, the appeal is granted.

Entitlement to a disability rating in excess of 70 percent 
for PTSD is dismissed.  Entitlement to a rating in excess of 
30 percent for penetrating crushing injuries to the abdomen, 
muscle group XIX is dismissed.  Entitlement to a rating in 
excess of 20 percent for residuals of a crushing injury with 
resection of colon and appendectomy is dismissed.  
Entitlement to a rating in excess of 20 percent for 
residuals, first lumbar vertebra fracture with injury to 
muscle group II.
is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


